Citation Nr: 1420125	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 until June 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In a June 2012 Board hearing held via videoconference, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The de novo issues of entitlement to service connection for PTSD and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In unappealed March 2005 and January 2004 rating decisions, the RO determined that new and material evidence had not been presented to reopen claims for service connection for PTSD and a low back disorder.  

2.  Evidence received since the March 2005 and January 2004 decisions includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither redundant nor cumulative of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for PTSD and a low back disorder.  
CONCLUSIONS OF LAW

1.  The March 2005 and January 2004 rating decisions, which denied the Veteran's claims of entitlement to service connection for PTSD and a low back disorder, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.160(d), 20.201, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for PTSD and a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(C) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claims for PTSD and a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Service connection for both claims was initially denied in a May 1987 Board decision on the basis that the evidence of record did not establish that the Veteran had a current diagnosis of PTSD that was related to service and that the Veteran's current back disorder was not related to service.  Since that final Board decision, the PTSD and low back claims were denied in March 2005 and January 2004 rating decisions on the basis that new and material evidence had not been received; the claims were not reopened.  The Veteran did not appeal these adverse determinations, nor did he submit any additional evidence within one year following the decisions.  See 38 C.F.R. § 3.156(b).  The decisions therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

The evidence received as part of the Veteran's September 2006 petition to reopen his claims for service connection for PTSD and a low back disorder includes private treatment records and opinions.  Taken together, these opinions establish a current diagnosis of PTSD and provide positive nexus opinions for both PTSD and the Veteran's low back disorder.  They are presumed to be credible for the purposes of reopening the claim.  The Board finds that this evidence is new in that it was not associated with the claims file prior to the March 2005 and January 2004 rating decisions.  Moreover, the evidence is material because it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  The private physicians' opinions clearly relate to the claims for service connection as they could provide a diagnosis of PTSD and a nexus between the Veteran's current disorders and service.  Therefore, the claims for PTSD and a low back disorder will be reopened.  


ORDER

New and material evidence having been received, the claims for service connection for PTSD and a low back disorder are reopened; to this extent only, the appeal is granted.  



REMAND

The Board finds that additional development is necessary to adjudicate the claims on appeal.  

Since that February 2012 Statement of the Case, VA has received evidence from the Veteran in support of his appeal.  This evidence includes an August 2012 evaluation by a private psychiatrist and a September 2012 evaluation by a private orthopedic surgeon.  Although the Veteran and his attorney indicated at the June 2012 hearing that a waiver would be provided for additional evidence received after the record was left open for a period of 120 days, these records were submitted without waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).  Consideration of these materials in the first instance on the question of whether they constituted new and material evidence did not result in prejudice to the Veteran because the Board's determination was favorable.  However, the Board may not consider this evidence in the first instance on the remaining merits claims in the absence of a waiver.  

Accordingly, the case is REMANDED for the following action:

After considering all the newly submitted evidence the Veteran has provided since the February 2012 Statement of the Case, and undertaking any necessary development (including obtaining any current medical records or scheduling any necessary examinations), the RO should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


